Citation Nr: 0429749	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  98-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

2.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the navicular of the left (minor) wrist, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to service connection for asthma.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1983.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In that decision, the RO 
denied an evaluation in excess of 10 percent for the 
veteran's service-connected bronchitis as well as his 
service-connected residuals of a fracture of the left 
navicular.  

The Board remanded the case to the RO in August 1999 for 
additional development.  Thereafter, a November 2003 rating 
decision granted an increased evaluation to 30 percent for 
the veteran's bronchitis.  Inasmuch as the 30 percent 
evaluation is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for 
bronchitis remains in controversy and is still a viable issue 
for appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

This appeal also involves a March 2000 rating decision which 
declined to reopen a claim for service connection for 
headaches on the basis of new and material evidence, and 
which granted service connection and assigned a 
noncompensable (zero percent) evaluation for rhinitis.  The 
veteran filed a notice of disagreement in July 2000 with 
respect to each of those determinations, and the RO issued a 
statement of the case is November 2000.  However, the 
veteran's substantive appeal included only the issue 
concerning whether new and material evidence had been 
submitted to reopen the claim for service connection for 
headaches.  Therefore, the issue concerning the propriety of 
the initial noncompensable evaluation for rhinitis is not on 
appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2004). 

The March 2000 rating decision also denied service connection 
for asthma.  As will be discussed below, however, the Board 
has no jurisdiction over this appeal because the veteran's 
substantive appeal was not timely filed. 

The Board also notes that a December 2001 RO determination 
declined to reopen the veteran's claim for service connection 
for sinusitis.  After receiving a timely notice of 
disagreement in January 2002, the RO issued a statement of 
the case in September 2003.  However, the veteran failed to 
perfect his appeal by submitting a timely substantive appeal.  
Hence, that issue is not before the Board.  38 C.F.R. 
§§ 20.200, 20.202, 20.302. 

The issue involving service connection for headaches is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has made all reasonable efforts 
to obtain and fully develop all evidence necessary for the 
equitable disposition of the claims.

2.  An unappealed January 1984 rating decision denied service 
connection for headaches.

3.  The additional evidence presented since the January 1984 
rating decision is new and material. 

4.  Findings from pulmonary function testing show a Forced 
Expiratory Volume in one second (FEV-1) of 71 percent of the 
predicted value, a FEV-1 to Forced Vital Capacity (FVC) ratio 
of 73 percent of the predicted value, and a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) ratio of 58 of the predicted value.

5.  The evidence does not show that the veteran requires 
oxygen therapy, nor has his bronchitis resulted in acute 
respiratory failure, right ventricular hypertrophy, or 
pulmonary hypertension.  

6.  The veteran's disability due to residuals of a fracture 
of the navicular of the left (minor) wrist is manifested by 
pain, limitation of motion and decreased grip strength; 
however, the left wrist is not ankylosed and there is no 
evidence of complete or incomplete paralysis of the left 
median nerve. 

7.  In a letter dated April 10, 2000, the RO notified the 
veteran that it had denied his claim for service connection 
for asthma. 

8.  After the veteran submitted a notice of disagreement on 
July 26, 2000, the RO issued a statement of the case on 
November 16, 2000.

9.  The RO received the veteran's substantive appeal on 
January 30, 2002.

10.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision which denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The additional evidence presented since the January 1984 
rating decision is new and material, and the claim for 
service connection for headaches is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2004).  

3.  The criteria for an evaluation in excess of 30 percent 
for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.97, 
Diagnostic Code 6600 (2004).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the navicular of the left 
(minor) wrist have not been met.  §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5010, 5214, 5215; § 4.124a, Diagnostic Code 8515 
(2004).

5.  The veteran has not submitted a timely substantive appeal 
with regard to the March 2000 rating decision which denied 
service connection for asthma; therefore, the Board lacks 
jurisdiction over this issue.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 
20.303, 20.305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for headaches.  He is also seeking increased 
evaluations for his service-connected bronchitis and left 
wrist disability.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claims were filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Since the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in March 2003 was not given prior to the 
initial AOJ adjudication of his claims in July 1997 and March 
2000, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the veteran's case to 
the Board, the content of which fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The March 2003 notice letter essentially advised 
the veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letter does not 
specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran, and the veteran has 
alluded to the existence of no further outstanding evidence.  
Moreover, pursuant to the Board's August 1999 remand, the 
veteran was afforded additional examinations to determine the 
nature and severity of his service-connected bronchitis and 
left wrist disability.  These examination reports appear 
adequate for rating purposes.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for headaches, the VCAA appears to have left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  In any 
event, the veteran has not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the record is complete 
and the case is ready for appellate review.  



II.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service 
Connection for Headaches

The veteran is seeking service connection for headaches.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In January 1984, the RO denied the veteran's claim of 
entitlement to service connection for headaches.  The RO 
considered the veteran's service medical records as well as 
two VA examination reports dated July 1983 and October 1983.  
The veteran's service medical records included a May 1982 
entry which noted his complaints of tension headaches.  An 
April 1983 separation examination report also included the 
examining physician's comment concerning frequent headaches 
since 1981 as a result of stress and tension.  The veteran 
also reported headaches when examined by VA in July 1983 and 
October 1983.  However, neither examiner listed headaches in 
the diagnosis section.  Therefore, the RO denied the 
veteran's claim on the basis that the veteran did not have 
headaches.  The veteran was notified of that decision and of 
his appellate rights in a letter dated January 1984; however, 
he did not seek appellate review within one year of 
notification.  Therefore, the January 1984 decision is final 
and not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In February 1999, the veteran attempted to reopen his claim 
for service connection for headaches on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the 
January 1984 rating decision includes VA outpatient treatment 
reports dated from 1996 to 2003, several of which list 
diagnoses of migraine headaches dating back to service.  A 
June 2000 VA examination report also includes a diagnosis of 
headaches.  These reports are new and material since they 
were not associated with the claims file at the time of the 
January 1984 rating decision and contain a diagnosis of 
migraine headaches.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  Accordingly, the claim 
for service connection for headaches is reopened.  

Although the newly submitted evidence is sufficient to reopen 
the veteran's claim, it is not enough to convince the Board 
to grant service connection at this time.  The Board also 
finds that it cannot adjudicate the reopened claim at this 
time because further assistance to the veteran is required 
pursuant to the VCAA.  This will be discussed in the remand 
section below.

III.  Increased Evaluation for Bronchitis

In January 1984, the RO granted service connection and 
assigned a noncompensable evaluation for bronchitis.  The RO 
eventually granted an increased disability evaluation to 10 
percent.  In January 1997, the veteran filed a claim for an 
evaluation in excess of 10 percent for this disability.  The 
RO denied the veteran's claim in a July 1997 rating decision.  
The veteran appealed that decision.  In a November 2003 
rating decision, the RO granted an increased evaluation to 30 
percent, effective December 1996.  Inasmuch as the 30 percent 
evaluation is not the maximum benefit under the rating 
schedule, the issue before the Board is entitlement to an 
evaluation in excess of 30 percent for bronchitis.  AB, 6 
Vet. App. at 38.



A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The general rating formula for bronchitis is as follows:  

A 30 percent rating is for assignment on showing of FEV-1 of 
56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6600. 

A 60 percent rating requires a FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 100 percent rating is assigned for FEV-1 less than 40 
percent of predicted value; or FEV-1/FVC less than 40 
percent; or DLCO (SB) less than 40 percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption; or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  
Id. 

B.  Factual Background

The relevant facts include three VA examinations reports in 
which pulmonary function testing was performed.  At a 
February 1997 VA examination, the veteran reported recurrent 
episodes involving wheezing, dyspnea on exertion, shortness 
of breath, and a productive cough.  The veteran explained 
that he was recently prescribed an inhaler (Atrovent) after 
being diagnosed with asthma.  He estimated that he would 
experience approximately twenty episodes a month which 
required the inhaler.  Upon physical examination, it was 
noted that there was no evidence of any cor pulmonale.  
However, both expiratory wheezing and bilateral rhonchi were 
present.  Pulmonary function testing revealed an FEV-1 value 
of 84 percent of the predicted value pre-bronchodilator and 
87 percent post-bronchodilator, an FEV-1/FVC value of 82 
percent pre-bronchodilator and 86 percent post-
bronchodilator, and a DLCO value of 62 percent pre-
bronchodilator.  The diagnosis was "Chronic bronchitis, by 
history.  With evidence of reversible small airway disease on 
PFT's." 

When examined by VA in November 1997, the veteran's chest 
appeared symmetrical with full and equal expansion.  The 
examiner heard scattered, fine wheezes in the left, mid and 
lower lungs.  Pulmonary function testing revealed an FEV-1 
value of 75 percent of the predicted value pre-bronchodilator 
and 82 percent post-bronchodilator, an FEV-1/FVC value of 82 
percent of the predicted value pre-bronchodilator and 85 
percent post-bronchodilator, and a DLCO value of 59 percent 
of the predicted value pre-bronchodilator.  The examiner 
noted that the response in FEF 25-75 to bronchodilators may 
be consistent with a component of reversible small airways 
disease.  A mild restrictive ventilatory defect was also 
present.  There was no evidence of hyperinflation and gas 
trapping.  There was also a moderate gas exchange 
abnormality, although the DLCO corrected for alveolar volume 
was normal (77% DL/VA).  

The veteran and his wife testified at a videoconference 
hearing in February 1999 before the undersigned Veterans Law 
Judge.  The veteran explained that he used two different 
inhalers, an oral inhaler and a nasal inhaler.  The veteran 
also took exception with a statement in the examination 
report that he required only 40 puffs a month, explaining 
that he often required approximately 280 puffs a month.  He 
stated that his symptoms included shortness of breath, chest 
pains, a productive cough, and difficulty breathing after 
walking only 150 feet.  The veteran also indicated that he 
missed work approximately twenty to twenty-five percent of 
the time because of his respiratory condition.  The veteran's 
wife added that the veteran's breathing was worse with 
increased humidity and that he had difficulty climbing one 
flight of stairs at home.  

Pursuant to the Board's remand, the veteran underwent an 
additional VA pulmonary examination in May 2000.  At that 
time, the examiner noted that he had reviewed the veteran's 
claims file, including the Board's remand instructions.  The 
veteran reported shortness of breath and difficulty climbing 
two flights of stairs, although he indicated that he was able 
to walk an extended distance on a flat surface at his own 
pace with no problem.  He described tightness in his chest 
with exposure to certain fumes and cigarette smoke, although 
he continued to smoke between 1/2 and 1 pack a day.  A chest 
examination revealed inspiratory rales at the left lung base 
that did not clear with deep breathing.  A few wheezes were 
heard on forced expiration over both lungs.  Pulmonary 
function testing revealed an FEV-1 value of 81 percent of the 
predicted value pre-bronchodilator and 83 percent post-
bronchodilator, an FEV-1/FVC value of 77 percent pre-
bronchodilator and 79 percent post-bronchodilator, and a DLCO 
value of 59 percent of the predicted value, with an adjusted 
DLCO value of 85 percent of the predicted value pre-
bronchodilator.  The diagnosis was chronic bronchitis by 
history of chronic sputum production for more than three 
months a year for over the last three years.  The examiner 
noted that there clearly was a suggestion of airway 
reactivity indicting a bronchospastic component to his 
bronchitis, although this had not been clearly documented by 
pulmonary function studies.  The examiner also expressed some 
concern about an underlying diagnosis of bronchiectasis. 

The Board also considered VA outpatient treatment records 
dated from 1997 to 2003, many of which included treatment for 
the veteran's bronchitis.  A CT scan performed in 2002 
revealed a 7 mm nodule in the right middle lobe and a 2 mm 
nodule in the left lower lobe.  Of particular relevance to 
this appeal, pulmonary function testing performed in October 
2002 revealed an FEV-1 value of 71 percent of the predicted 
value pre-bronchodilator, an FEV-1/FVC value of 73 percent 
pre-bronchodilator, and a DLCO value of 58 percent of the 
predicted value pre-bronchodilator.  The diagnostic 
impression was mild restrictive disease.  The clinician 
commented that these findings were not significantly 
different from findings contained in an earlier study. 

C.  Analysis

The Board finds that there is simply no basis for an 
evaluation in excess of 30 percent for the veteran's 
bronchitis.  The rating schedule clearly sets forth the 
criteria required for an evaluation in excess of 30 percent 
for bronchitis, none of which has been met in this case.  
Findings from pulmonary function testing showed the lowest 
FEV-1 value to be 71 percent of the predicted value, the 
lowest FEV-1/FVC ratio to be 73 percent of the predicted 
value, and the lowest DLCO value to be 58 percent of the 
predicted value.  These findings equate to a 30 percent 
disability evaluation under DC 6600.  Moreover, there is 
simply no evidence of any cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or episodes involving 
acute respiratory failure.  Outpatient oxygen therapy is also 
not required.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's bronchitis.  Accordingly, the record does not 
present an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
See 38 U.S.C.A. § 5107(b).  Hence, the appeal is denied.

IV.  Increased Evaluation for 
Residuals of a Fracture of the 
Navicular of the Left Wrist

The record shows that the veteran fractured the navicular 
bone in his left wrist while on active duty.  Consequently, 
the January 1984 rating decision granted service connection 
and assigned a 10 percent evaluation for residuals of a 
fracture of the navicular of the left (minor) wrist.  The 
veteran now claims that a higher disability evaluation is 
warranted for his left wrist disability.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

This veteran's residuals of a fracture of the navicular of 
the left wrist are currently evaluated as 10 percent 
disabling under DC 5010, which provides that arthritis due to 
trauma and substantiated by X-ray findings is to be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of the wrist is rated under DC 5215.  
This code provision authorizes a maximum 10 percent rating 
for limitation of motion of the wrist (major or minor) if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, DC 
5215.  The Board also points out that full range of motion 
for the wrist is considered to be dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71a, 
Plate I (2004).

As the veteran is receiving the maximum evaluation under DC 
5215, the Board must consider the application of DC 5214 
which provides for higher evaluations for ankylosis of the 
wrist.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Disney v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  

Under DC 5214, a 20 percent evaluation is assigned for 
favorable ankylosis of the minor wrist in 20 degrees to 30 
degrees of dorsiflexion.  A 30 percent evaluation is assigned 
for ankylosis of the minor wrist in any other position, 
except favorable (a 40 percent rating is warranted for the 
dominant wrist).  A 40 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, DC 
5214.

The record shows that the veteran's left wrist is not 
ankylosed.  Consequently, the Board finds that DC 5214 is not 
for application.  In this regard, three VA orthopedic 
examination reports show that the veteran's left wrist 
demonstrated some motion.  Range-of-motion testing of the 
left wrist in February 1997 showed active dorsiflexion to 45 
degrees, passive dorsiflexion to 50 degrees, active palmar 
flexion to 50 degrees, passive palmar flexion to 55 degrees, 
ulnar deviation to 33 degrees, and radial deviation to 20 
degrees.  When examined by VA in November 1997, the veteran's 
left wrist exhibited active and passive dorsiflexion to 29 
degrees, active and passive palmar flexion to 27 degrees, 
active ulnar deviation to 29 degrees, passive ulnar deviation 
to 30 degrees, as well as active and passive radial deviation 
to 6 degrees.  Finally, a May 2000 VA examination report 
noted that the veteran's left wrist demonstrated dorsiflexion 
to 65 degrees, palmar flexion to 65 degrees, radial deviation 
to 40 degrees, and ulnar deviation to 30 degrees.  The Board 
also considered VA outpatient treatment records dated from 
1996 to 2003, none of which indicated that the veteran's left 
wrist was ankylosed.  Thus, since the veteran's left wrist is 
not ankylosed, an evaluation in excess of 10 percent for the 
veteran's left wrist disability is not warranted under DC 
5214.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss cause additional 
disability must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59. However, consideration of functional loss due to pain 
is not required when, as in this case, the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered the veteran's argument that a 
higher disability evaluation is warranted for neurological 
symptoms involving numbness and tingling of his left hand and 
wrist.  Paralysis of the median nerve is evaluated under DC 
8515.  Under this code provision, mild incomplete paralysis 
of the (minor) median nerve warrants a 10 percent evaluation, 
moderate incomplete paralysis of the (minor) median nerve 
warrants a 20 percent evaluation, and severe incomplete 
paralysis of the (minor) median nerve warrants a 40 percent 
evaluation.  Also, a 60 percent evaluation is assigned for 
complete paralysis of the (minor) median nerve.  See 38 
C.F.R. § 4.124a, DC 8515 (2004). 

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, atrophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2004).

The term "incomplete paralysis," pertaining to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a (2004).

The facts of this case show no neurological findings 
involving the left median nerve.  A November 2002 outpatient 
treatment record showed that Tinel's and Phalen's signs were 
positive at the left wrist.  However, an EMG study in January 
2003 revealed no evidence of any median nerve neuropathy 
involving the left wrist.  The study revealed evidence of 
possible ulnar entrapment either at the elbow or cubitan 
tunnel, as well as denervation secondary to nerve 
compression.  It was thus felt that the veteran's symptoms 
involving numbness and decreased grip strength of the left 
hand were more consistent with an ulnar nerve problem than 
with a median nerve problem.  The Board also points out that 
there is no evidence that the veteran's fracture of the 
navicular of the left wrist involved the ulnar nerve.  Hence, 
a disability evaluation in excess of 10 percent is not 
warranted for complete or incomplete paralysis of the median 
or ulnar nerve. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluations in 
excess of 10 percent his service-connected residuals of a 
fracture of the navicular of the left (minor) wrist.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

V.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that the veteran's 
bronchitis or his left wrist disability has independently 
caused marked interference with his employment or required 
frequent periods of hospitalization.  The veteran testified 
at his hearing that he had missed an "extremely large amount 
of work" because of his bronchitis.  However, information 
submitted by his former employer shows that he used 61.50 
hours of sick leave in 1998 and 11.5 hours of sick leave in 
1999.  The veteran also told a VA clinician that he was 
unable to work because of his headaches.  The Board notes 
that any impairment in the veteran's ability to work is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

VI.  Service Connection for Asthma

The veteran is seeking service connection for asthma.  For 
the reasons set forth below, the Board finds that it is 
without jurisdiction to consider this claim; hence, the 
appeal is dismissed.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R.            § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  38 
C.F.R. § 20.305.  If a claimant fails to file a substantive 
appeal in a timely manner, and fails to timely request an 
extension of time, he or she is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet. App. 195 (1996).

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  In addition, 38 C.F.R. § 20.101, concerning 
jurisdiction of the Board, was amended, in pertinent part, at 
paragraph (d) as follows:  The Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but not limited to, determining 
whether Notices of Disagreement and Substantive Appeals are 
adequate and timely, at any stage in a proceeding before it, 
regardless of whether the agency of original jurisdiction 
addressed such question(s).  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R.               § 20.101(d).

In this case, neither regulation is more or less favorable to 
the veteran.  Each provides essentially the same requirement 
of notice of the potential jurisdictional defect and period 
of 60 days within which to present written evidence and 
argument concerning the jurisdictional question.  They differ 
slightly concerning the request for a hearing to present oral 
argument on the jurisdictional question; however, the veteran 
did not request a hearing in this instance.  Consequently, 
any differences concerning hearings for this matter would not 
affect the veteran.

In this case, a letter from the RO dated April 10, 2000, 
notified the veteran that his claim for service connection 
for asthma had been denied in a March 2000 rating decision.  
After the veteran filed an NOD, the RO issued an SOC on 
November 16, 2000.  In a cover letter accompanying the SOC, 
the RO stated:

If you decide to continue your appeal, you will 
need to file a formal appeal.  You can do that by 
completing and filing the enclosed VA Form 9, 
Appeal to Board of Veteran' Appeals.  Please read 
the instructions that come with the VA Form 9 very 
carefully.  They tell you what you need to do, and 
how much time you have to do it, if you want to 
continue your appeal.  They also tell you how to 
get assistance, about your hearing rights, and 
about a number of other important things.

(Emphasis in the original).  The RO never received a VA Form 
9 from the veteran after issuing the SOC.  However, the 
veteran submitted a statement that was received at the RO on 
January 30, 2002, indicating that he wished to continue his 
appeal with respect to his claim for service connection for 
asthma.  Unfortunately, this document was received well after 
the time limit for filing a substantive appeal, which, in 
this case, was April 10, 2001, one year from the date of 
notice of the April 200 decision.  

As a result, the Board notified the veteran in a July 2004 
letter that his substantive appeal was untimely.  The Board 
notified the veteran and that he had 60 days to request a 
hearing or submit evidence and argument concerning the 
timeliness of his substantive appeal.  To date, however, the 
veteran has not replied to that letter.  

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is currently without jurisdiction to 
consider his claim, and the appeal is dismissed.  

As a final matter, the Board does note that the April 2000 
rating decision denied the veteran's claim for service 
connection for asthma as not well grounded.  In a December 
2001 letter, the RO informed the veteran that it was going to 
review the veteran's claim for service connection for asthma 
pursuant to the VCAA and provided him with information 
sufficient to satisfy the notice requirements of the VCAA as 
to that issue.  In July 2002, the RO denied the veteran's 
claim on the merits and provided him with notice of that 
decision and of his appellate rights that same month.  He was 
provided information essentially indicating that he had to 
file another NOD in order to initiate an appeal to the Board.  
No further response from the veteran was forthcoming.  

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) observed 
in Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), pursuant to Section 
7 of the VCAA, if a claim that was denied as not well 
grounded between July 14, 1999, and November 9, 2000, is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is readjudicated "as if the denial or dismissal had 
not been made."  Id. at 1343- 44.  Similarly, the General 
Counsel of VA has determined, in pertinent part, that under 
section 7(b) of the VCAA, VA, upon request of the claimant or 
upon the motion of the Secretary of Veterans Affairs, must 
readjudicate certain finally decided claim "as if the denial 
or dismissal had not been made."  VAOPGCPREC 03-2001.  The 
General Counsel also held, however, that readjudication under 
section 7(a) of the VCAA while an appeal of the claim to the 
Board (or Court or Federal Circuit) is still pending, differs 
from readjudication of a finally decided claim under section 
7(b).  Id.  The General Counsel noted that in VCAA section 
7(a) cases, the original decision remains in existence and 
the NOD relating to it remains in effect, conferring 
jurisdiction on the Board, as do any notices of appeal that 
have been filed.  Id.  The General Counsel noted further that 
if the decision by the RO after readjudication under the VCAA 
remains adverse to the appellant, a supplementary statement 
of the case should be issued to update the agency's position 
in light of further factual development or other activities 
undertaken under the VCAA.  Id.  In the instant case, 
however, because the veteran did not timely complete his 
appeal of the April 2000 rating decision, it was a final 
decision at the time of the July 2002 readjudication under 
the VCAA, and the RO was correct in informing the veteran in 
the notice of that decision that he had to file an NOD to 
initiate appellate review of that decision.  

As a final note pertaining to the VCAA, the Board points out 
that it is not required to discuss the VCAA with respect to 
this appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  As noted above, the 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to the April 2000 decision that is the 
subject of this decision.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for headaches, and, to this 
extent only, the appeal is granted.

An evaluation in excess of 30 percent for bronchitis is 
denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the navicular of the left (minor) wrist is 
denied.

The appeal involving service connection for asthma is 
dismissed.


REMAND

The veteran claims that he suffers from migraine headaches 
that began in service.  Unfortunately, the Board finds that 
additional development is required before it can adjudicate 
the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

In this case, the veteran's December 1978 entrance 
examination report made no reference to headaches.  However, 
evidence suggests that the veteran's headaches may have 
existed prior to service.  In this regard, a June 2000 VA 
neurological examination report noted that the veteran had 
seizures accompanied by migraine headaches at the age of ten.  
It was noted that this condition apparently resolved, 
although headaches reappeared at the age of eighteen or 
nineteen.  The examiner diagnosed the veteran with migraine 
headaches. 

The veteran's service medical records show that he was seen 
in May 1982 for a four week history of tension headaches and 
episodes of lightheadedness.  The veteran also checked yes 
when asked about "frequent or severe headaches" at his 
separation examination in April 1983.  The examining 
physician noted that the veteran had been experiencing 
frequent tension headaches since October 1981.  The record 
also includes VA outpatient treatment records dated from 1996 
to 2003, several of which include the veteran's history of 
migraine and tension headaches dating back to service.  In 
light of these findings, additional medical development is 
needed before the Board can adjudicate the veteran's claim 
for service connection for headaches. 

Accordingly, the case is REMANDED to the RO for the following 
action.  

1.  The veteran should be scheduled for a 
VA neurological examination to determine 
the nature and etiology of his headaches.  
The claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner.  Following a review of 
the record and a physical examination, 
the examiner should answer the following 
questions: 

(a)  Is there clear evidence that the 
veteran's headaches existed prior to his 
period of service from January 1979 to 
June 1983?

(b)  If the examiner finds that the 
veteran's headaches did not exist prior 
to service, is it at least as likely as 
not (50 percent probability or greater) 
that his headaches had their onset during 
service?

(c)  If it is determined that the 
veteran's headaches preexisted service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's preexisting headaches 
permanently increased in severity during 
service, and if so, whether such 
worsening clearly and unmistakably 
constituted natural progression of the 
disorder, or whether such worsening 
clearly and unmistakably constituted 
aggravation due to service.  In 
responding to this question, the examiner 
should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  

(d)  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for headaches.  If the benefit 
sought is not granted, the veteran and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



